DETAILED ACTION
Status of the Application
	Claims 1-3, 5-10, 20-24, 30-56 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 Applicant’s amendment of claims 1-3, 5-7, 20-24, 31, 34-35, addition of claims 36-56, and cancellation of claims 4, 11-19, 25-29 as submitted in a communication filed on 12/29/2020 is acknowledged. 
	Applicant’s submission of a declaration under 37 CFR 1.132 by inventor In-San Kim filed on 12/29/2020 is acknowledged.
Applicant elected with traverse Group 361, claims 1-13, 20-23, drawn in part to a recombinant exosome that comprises the hyaluronidase of SEQ ID NO: 1 and doxorubicin, in a communication filed on 7/6/2020.  Amended claim 24 and new claims 36-41, 43-49, 51-56 are directed to a recombinant exosome that does not comprise doxorubicin.  As such, these claims are not directed to the elected invention.  It should also be noted that claim 1 as amended is no longer a generic linking claim.  As such, claim 1 and dependent claims will be examined only to the extent they require the hyaluronidase of SEQ ID NO: 1.  Claims 24, 30-41, 43-49, 51-56 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-3, 5-10, 20-23, 42, 50 are at issue and will be examined to the extent they encompass the elected invention (i.e., recombinant exosome that comprises the hyaluronidase of SEQ ID NO: 1 and doxorubicin). 
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is acknowledged.  The 

Claim Rejections – Improper Markush Grouping
Claims 7 and 22 remain rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).  
The Markush grouping of anticancer agents of claims  7 and 22  is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the anticancer agents recited do not share a single structural similarity by virtue of having unrelated structures/activities and no disclosure of a single structural similarity shared among the members of the Markush group. The immunogenic cell death-inducing chemotherapeutic agents recited in claims 7 and 22 are compounds which are structurally unrelated (e.g., doxorubicin, bleomycin, oxaliplatin and glycosides). See structures below. Neither the specification nor the prior art disclose the single structural similarity associated with the common use of the members of the recited Markush group (i.e., anticancer agents). To overcome this rejection, Applicant may set forth 

    PNG
    media_image1.png
    252
    278
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    175
    248
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    276
    439
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claim 7 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
Claim 7 is indefinite in the recitation of “…exosome of claim 5, wherein the immunogenic cell death-inducing agent is selected….” because there is no antecedent basis for “the immunogenic cell death-inducing agent” in claim 5. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 101
Claim 1 was rejected under 35 U.S.C. 101 because the claimed invention was directed to a product of nature without significantly more.  In view of Applicant’s amendment of claim 1, which now requires an exosome that comprises a hyaluronidase that comprises one of  SEQ ID NO: 1-30, and the fact that the exosome of McAtee et al. comprises the human hyaluronidase Hyal1, while the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 2  is a human hyaluronidase Hyal3, and the hyaluronidases of SEQ ID NO: 3-30 are from non-human organisms, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-3, 5-13, 20-23 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements.  
In view of Applicant’s amendment of claims 1 and 5 which now require a hyaluronidase comprising any one of SEQ ID NO: 1-30, these rejections are hereby withdrawn.

Claim Rejections - 35 USC § 102 (AIA )
Claims 1-13 and 20-23 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Hong et al. (Adv. Funct. Mater. 28:1-9, first published on line 12/4/2017; cited in the IDS)  by Lin et al. (GenBank accession number P38567, 11/30/2016).
Applicant has filed a declaration under 37 CFR 1.132 by inventor In-San Kim indicating that the reference by Hong et al. lists the three inventors of the present application (Hong, Yang and Kim)  and six authors that are not inventors but assistants performing experiments under the direction of the present inventors. In view of Applicant’s assertions as stated in the declaration, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-10, 20-23 remain rejected and new claims 42, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Publication No. 2015/0342883 published 12/3/2015; cited in the IDS) as evidenced by Lin et al. (GenBank accession number P38567, 11/30/2016) in view of Ohno et al. (Molecular Therapy 21(1):185-191, 2013), Cherr et al. (Matrix Biology 20:515-525, 2001; cited in the IDS) and Ashiru et al. (Biochem. J. 454:295-302, 2013).  This rejection as it relates to new claims 42 and 50 are necessitated by amendment. 
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 42, 50 for the reasons of record and those set forth below.
Applicant argues that since none of the cited references teach that it would be easier to produce exosomes that already contain the hyaluronidase of Cheng et al. linked to the exosome than producing nanoparticles that would have to be covered with exosomes and then treated to link the hyaluronidase to the nanoparticle, this assertion can only be based on improper hindsight.  Applicant argues that if this approach was so obvious, why didn’t Cheng itself take this approach. Applicant states that a leading company is conducting clinical trials on PEGylated hyaluronidase PH20, which is known to have a short 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 1-3, 5-10, 20-23 or avoid the rejection of new claims 42, 50.  New claims 42 and 50 are directed in part to the recombinant exosome of claim 5 or the composition of claim 20, respectively, wherein the recombinant exosome comprises encapsulated doxorubicin (anticancer agent that is a topoisomerase inhibitor).  
The Examiner acknowledges that none of the references specifically teaches that it would be easier to produce exosomes that already contain the hyaluronidase of Cheng et al. linked to the exosomes than producing nanoparticles that would have to be covered with exosomes and then treated to link the hyaluronidase to the nanoparticle. However, it is noted that obviousness may be established by combining .  
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to the argument that if the claimed invention is obvious, then Cheng et al. should teach it, it is noted that simply because a single reference does not teach the claimed invention is not an indication that a claimed invention is patentable.   Applicant is reminded that an invention can be deemed unpatentable either by being anticipated by the prior art or by being obvious over the prior art.   In the instant case, the claimed invention has been found unpatentable over a combination of teachings of the cited prior art. 
With regard to the argument that a leading company is conducting clinical trials on PEGylated hyaluronidase PH20, which is known to have a short half-life when administered as a recombinant protein, and another anticancer agent, it is noted that while it is agreed that PH20 has a short half-life 
With regard to the argument that the cited prior art does not provide any guidance on how to prepare an exosome as claimed or a reasonable expectation that it can be done, it is noted that Ohno et al. (previously cited) teach the production of exosomes that comprise a particular protein (GE11) on their outer membrane in CHO cells.  Therefore, one of skill in the art can prepare an exosome having the recited PH20 hyaluronidase by replacing the nucleic acid encoding the GE11 protein of Ohno et al. with a nucleic acid encoding the PH20 protein of SEQ ID NO: 1, which is known in the art.  As such, contrary to Applicant’s assertions, the cited prior art provides a reasonable expectation of success in the production of an exosome as claimed.  
With regard to the argument that  the state of the art showed that results may vary depending on, the carrier particle’s structure and size, citing the teachings of Vertegel et al. (Langmuir 20(16):6800-6807, 2004; cited in the IDS) and Cho et al. (J. Control Release 279:326-335, 2018; cited in the IDS), it is noted that (i) Ohno et al. teach that exosomes are small vesicles that are between 50-100 nM (page 185, left column, last three lines) which were able to successfully  target cancerous tissues, and (ii) Cheng et al. teach that their nanoparticle is 50-170 nm in diameter (paragraph [0091]).  Therefore, while it is agreed that there is no absolute certainty that an exosome that comprises the PH20 hyaluronidase of SEQ ID NO: 1 could reach cancerous tissues, in view of the fact that Ohno et al. teach other exosomes being able to reach cancerous tissues, and the fact that the nanoparticles of Cheng et al. are within the size range of the exosomes of Ohno et al., there is a reasonable expectation that an exosome that comprises the PH20 hyaluronidase of SEQ ID NO: 1 could reach cancerous tissues. 
With regard to the argument that no combination of the cited references could have predicted or suggested that an exosome as described in claim 1 would itself have anticancer activity without encapsulating an anticancer agent such as doxorubicin, it is noted that neither claim 1 nor claims 2-3, 9 3 while the administration of the nanoparticle comprising the PH20 hyaluronidase of SEQ ID NO: 1 and doxorubicin results in a tumor size of approximately 600 mm3 (Figure 14A), one of skill in the art would conclude that the administration of the nanoparticle resulted in almost a 74% reduction in tumor size (74% = 100 -600x100/2300).  Therefore, in the absence of evidence to the contrary, the results of the specification do not appear to be unexpected or surprising.  
 
Claims 1-3, 5-10, 20-23, 42, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Publication No. 2015/0342883 published 12/3/2015; cited in the IDS) as evidenced by Lin et al. (GenBank accession number P38567, 11/30/2016) in view of Ohno et al. (Molecular Therapy 21(1):185-191, 2013), Cherr et al. (Matrix Biology 20:515-525, 2001; cited in the IDS), Ashiru et al. (Biochem. J. 454:295-302, 2013), and Kim et al. (Nanomedicine 12(3):655-664, 2016; cited in the IDS).  
This rejection is prompted by the submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/29/2020.   
Cheng et al. teach a delivery system that comprises an organic nanoparticle to which 
Ohno et al. teach recombinant exosomes to deliver antitumor microRNA to breast cancer cells (Abstract).  Ohno et al. teach recombinant exosomes which are produced by recombinant CHO cells that have been transfected to express GE11 or EGF (page 185, right column, GE11 and EGF-positive exosomes-page 186, left column, lines 1-6).  Ohno et al. teach compositions comprising the recombinant exosomes to deliver let-7a miRNA to breast cancer tissue in mice (page 190, left column, Administration 
Cherr et al. teach that PH20 hyaluronidases are proteins that have dual function: hyaluronidase activity and intracellular signaling (Abstract).  Cherr et al. teach that PH20 hyaluronidases are GPI-anchored proteins and that GPI-anchored proteins are involved in signal transduction  (Abstract).  Cherr et al. teach that PH20 is endoproteolytically cleaved but held together by a disulfide bond (page 517, right column, second full paragraph). Cherr et al. do not teach exosomes comprising the PH20 hyaluronidases.
Ashiru et al. teach that alleles of the product of the human MICA gene, which encodes a ligand for the NKG2D receptor, produce truncated versions of this ligand that have different biological properties compared to the full-length alleles, including the recruitment of said variants to exosomes (Abstract).  Ashiru et al. teach that a GPI anchor is required for the recruitment of MICA*008 to exosomes (Abstract).  Ashiru et al. do not teach exosomes that comprise hyaluronidases. 
Kim et al. teach that exosomes have been explored for use as drug delivery vehicles for compounds such as doxorubicin in view of their exceptional ability to interact with cell membranes and deliver their payload to target cells. Kim et al. teach that several studies indicate that exosomes may have a specific cell tropism which can be used to target them to disease tissues and/or organs.  Kim et al. teach that exosomes may have an immune privileged status which allows for decreased drug clearance and immune response compared to PEGylated nanoformulations.  Kim et al. teach that exosomes may function as an invisible cloak for incorporating therapeutic agents, diminishing clearance by the mononuclear phagocyte system and concurrently increasing drug transport to target tissues.  Kim et al. teach that exosomes may have the advantages of both synthetic nanocarriers and cell mediated drug delivery, avoiding the rapid clearance and toxicity associated with synthetic vehicles, as well as the complexity in utilizing cell-mediated drug delivery systems in clinic, thus making them attractive for cancer treatment (page 656, left column, first paragraph).  Kim et al. teach a method for encapsulating doxorubicin (DOX) in exosomes (page 656, right column, Drug loading into exosomes; page 660, Figure 
Claims 1-3, 5-10, 20-23, 42, 50 are directed in part to (i) a recombinant exosome that comprises the hyaluronidase of SEQ ID NO: 1 and an anticancer agent, wherein said anticancer agent is doxorubicin, wherein the hyaluronidase is anchored to the membrane of the exosome by  GPI, and (ii) a composition comprising said recombinant exosome of (i).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the organic nanoparticle of Cheng et al. for an exosome produced by a recombinant host cell that expresses the human PH20 protein of SEQ ID NO: 1 with the GPI anchor so that the human PH20 can be taken by the exosome and be placed in the membrane.  A person of ordinary skill in the art is motivated to use an exosome as described above because (i) the prior art as evidenced by Ohno et al. and Kim et al. teach that exosomes are small vesicles that can act as delivery systems to successfully deliver antitumor agents to cancer cells, including doxorubicin, and (ii) it would be easier to produce exosomes that already contain the hyaluronidase of Cheng et al. linked to the exosome  than producing nanoparticles that would have to be covered with exosomes and then further treated to link the hyaluronidase to the nanoparticle.   The production of recombinant exosomes is a simpler method to produce a delivery system because all that is required is to genetically modify a host cell that would normally produce exosomes so that it can express the desired hyaluronidase, and recover the exosomes from the culture medium, such as the method described by Ohno et al.  The nanoparticles of Cheng et al. would require the production of exosomes, coating the nanoparticles with the exosomes, producing the hyaluronidase, and attaching the hyaluronidase to the surface of the exosome-covered nanoparticle.  It is noted that the nanoparticle of Cheng et al. that is covered with exosomes would allow the encapsulation of the anticancer agent as taught by Cheng et al.  Therefore, one of skill in the art would be motivated to use an exosome for the benefit of encapsulating the anticancer agent of Cheng et al. and Kim et al.  One of ordinary skill in the art has a reasonable expectation of success at making recombinant exosomes that comprise the desired hyaluronidase and anticancer agent because the methods required to make the prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Applicant's amendment and submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/29/2020  prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
April 9, 2021